DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

This action is in response to the application filed on 12/4/2020.
Claims 1-7 have been preliminarily amended.
Claims 8-20 have been added.
Claims 1-20 are pending and have been examined.

Examiner’s Comment: The claims appear to be a foreign translation and thus the examiner found them somewhat difficult to understand exactly what was attempting to be claimed. The examiner contacted applicants attorney Timothy Scull and left a message on 3/17/22 to discuss the claims but did not receive a return call. The examiner requests an interview with applicant’s attorney to help the examiner better understand the invention and discuss claim language.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a related phrase store configured to store”, “a voice recognizer configured to recognize”, “a related phrase detector configured to detect”, “a sponsorship credit display segment estimator configured to… estimate”, “a detector configured… to detect” in claims 1 and 7, and  “an image recognizer configured to estimate” in claims 2, 6, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification appears to describe the device as elements 100 and 100A, however, such devices are not described in terms of their structure. The specification relies on the same generic terminology without disclosing the structure of the device required to implement the invention. As best the examiner can ascertain, paragraph [0103] and [0104] describe being able to implement the invention using a computer by running a computer program by a CPU of the computer. Thus the examiner will interpret the limitations above as merely software running on a generic computing device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is an exact duplicate of claim 17 with the exact same dependency.   The examiners believes that claim 18 was most likely supposed to recite similar language to claim 9. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the first estimation step” and “the second estimation step.” Claim 5 from which claim 6 depends, removed the language regarding a first estimation step and claim 6 was amended to remove language regarding a second estimation step. Thus the “the first estimation step” and “the second estimation step” lack antecedent basis. The examiner recommends removing such language and possibly using language similar to that of claims 2 and 14. Claims 12 and 13 are rejected as each depends from claim 6.
Claim 7 recites "A computer program causing a computer to function as the sponsorship credit display device, the device comprising:"  Claim 7 is an independent claim and thus has no prior mention regarding “a sponsorship credit display device.” Thus “the sponsorship credit display device” lacks antecedent basis. Further, it is unclear as to whether claim 7 is directed to a computer program or the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 7 is directed to a computer program. A computer program is considered as software per se and is not patent eligible because it is neither a process, machine, manufacture nor a composition of matter. A computer program can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, when executed by a computer, performs the steps of the invention. Claims 14-18 are rejected as each depends from claim 7.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a device (claim 1), method (claim 5) and computer program (claim 7). Claims 1 , 5, and their dependents fall within the four statutory categories of patentable subject matter. Claim 7 at present is considered as software per se and is not within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims are directed to certain methods of organizing human activities and mental processes. The claims store phrases related to a sponsorship message and estimates a period of time before or after the phrase as the sponsor message, performs voice recognition on an audio signal of a broadcast program, detects the stored related phrase from the voice recognition, using the appearance time of the detected related phrase as a start point consider the estimated period of time around the 
Claims 1, 5 , and 7 recite virtually identical limitations and this claim 5 will be held as representative for the analysis. The following limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts: 
storing a related phrase included in an announcement of the sponsorship credit display and related to the sponsorship credit display, in association with an estimation period where at least one predetermined period before or after an appearance time of the related phrase is estimated as the sponsorship credit display segment; performing voice recognition on an audio signal of the broadcast program; detecting the stored related phrase from results of the voice recognition; using an appearance time of the detected related phrase as a start point, estimating a period corresponding to the estimation period stored in association with the detected related phrase as the sponsorship credit display segment where the sponsorship credit display has been displayed; and detecting a segment where the estimated sponsorship credit display segment continues for at least a predetermined time period as the sponsorship credit display segment.
The following dependent claim limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
	estimating the sponsorship credit display segment based on a video signal of the broadcast program, estimating, among segments obtained by a logical sum operation or a logical product operation of the sponsorship credit display segment estimated in the first estimation step and the sponsorship credit display segment estimated in the second estimation step, a segment that continues for at least a predetermined time period as the sponsorship credit display segment (claims 2, 6, 14); wherein the estimation period of the related phrase is set according to a position where the related phrase is likely to appear in the announcement of the sponsorship credit display (claims 3, 10, 15);  providing time information of the detected sponsorship credit display segment (claims 4, 11, and 16) wherein the estimation period of the related phrase is set according to a position where the related phrase is likely to appear in the announcement of the sponsorship credit display (claims 8, 12, 17, and 18) the method further comprising: providing time information of the detected sponsorship credit display segment (claims 9, 13) wherein the related phrase includes a name of a sponsor of the broadcast program (claims 19, 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional element of a sponsorship credit display detection device. According the specification, as best the examiner can ascertain, said device is merely a computer running software to perform the functions of the claims (spec paragraphs [0103], [0104]). The device is recited at a high level of generality  such that it amount to no more than mere instructions to apply the exception using a generic computer. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s), when considered both individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as with regard to practical application, the current claims merely recite a generic computing device that amounts to no more than mere instruction to apply the abstract idea using a computer. Mere instructions to apply an exception using a generic computer does not provide an inventive concept. The claim is not patent eligible.

Examiner’ Comment: The claims in McRo were found eligible because the claims included rules to perform lip syncing using a computer and such rules only were only necessary in order to perform the activity on a computer. A human would not implement those same rules when attempting to perform the same outcome. As presently constructed, the claims are not patent eligible, however, one possible remedy would be to include amendments that highlight how this process is performed differently because 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 10, 11, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al (US 2009/0006193) in view of Ollis et al (US 2005/0008325)

As per claims 1, 5, and 7:

Examiner’s Comment: Claims 1, 5, and 7 recite essentially the same limitations. Claims 1 and 7 recite various components that have been interpreted as merely software implemented on a generic computer as noted above. Claim 5 will be held as representative. 

A sponsorship credit display detection device for detecting, in a broadcast program, a sponsorship credit display segment where a sponsorship credit display indicating a sponsor of that broadcast program has been displayed, the device comprising (claim 1): A sponsorship credit display detection method in a sponsorship credit display detection device that detects, in a broadcast program, a sponsorship credit display segment where a sponsorship credit display indicating a sponsor of that broadcast program has been displayed, the method comprising (claim 5); A computer program causing a computer to function as the sponsorship credit display detection device, the device comprising (claim 7) (paragraph [0045]): in association with an estimation period where at least one predetermined period before or after an appearance time of the related phrase is estimated as the sponsorship credit display segment  (paragraphs [0030] During a digital audio session, the audio content streams may be analyzed. For example, a recognition module (such as recognition module 122 in the first client 102) may identify words or utterances using speech recognition algorithm which converts the digital audio data into computer recognizable data. In an example, the recognition module 122 may identify the term "truck" in the digital audio session, and generate the corresponding Unicode text (or any other suitable computer recognizable data) equivalent of "truck" for comparison with the database 124… [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.) performing voice recognition on an audio signal of the broadcast program (paragraph [0030] For example, a recognition module (such as recognition module 122 in the first client 102) may identify words or utterances using speech recognition algorithm which converts the digital audio data into computer recognizable data. In some embodiments, all or a portion of the recognition module may reside on a network server such 110, 112, or 120.) detecting the stored related phrase from results of the voice recognition (paragraph [0030] In an example, the recognition module 122 may identify the term "truck" in the digital audio session, and generate the corresponding Unicode text (or any using an appearance time of the detected related phrase as a start point, estimating a period corresponding to the estimation period stored in association with the detected related phrase as the sponsorship credit display segment where the sponsorship credit display has been displayed  (paragraph [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.) a segment where the estimated sponsorship credit display segment continues for at least a predetermined time period as the sponsorship credit display segment ((paragraphs [0030] During a digital audio session, the audio content streams may be analyzed. For example, a recognition module (such as recognition module 122 in the first client 102) may identify words or utterances using speech recognition algorithm which converts the digital audio data into computer recognizable data. In an example, the recognition module 122 may identify the term "truck" in the digital audio session, and generate the corresponding Unicode text (or any other suitable computer recognizable data) equivalent of "truck" for comparison with the database 124… [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.)
Forbes does not expressly teach storing a sponsorship credit display.
storing a related phrase included in an announcement of the sponsorship credit display and related to the sponsorship credit display (paragraph [0019] According to another preferred embodiment, the broadcast receiver uses voice recognition to identify particular words which introduce particular types of broadcast programs transmitted by radio stations. For instance, traffic reports are often sponsored and therefore are usually introduced using a sponsor's name, and use the same words to identify the beginning of such a report. When the broadcast receiver detects these introductory words, the predetermined criteria is satisfied, and a broadcast program containing an information report for recording is known to follow.)
It would have been obvious to one of ordinary skill in the art to use voice recognition to determine a sponsorship credit display segment as taught by Ollis in order to identify specific segments in a broadcast (paragraph [0019]). Further, determining a sponsor display credit is the use of a known technique used to improve similar devices/methods in the same way.

Forbes and Ollis teach the limitations of claim 1, 5, and 7. As per claims 3, 10, and 15:

Ollis further teaches wherein the estimation period of the related phrase is set according to a position where the related phrase is likely to appear in the announcement of the sponsorship credit display (paragraph [0019] According to another preferred embodiment, the broadcast receiver uses voice recognition to identify particular words which introduce particular types of broadcast programs transmitted by radio stations. For instance, traffic reports are often sponsored and therefore are usually introduced using a sponsor's name, and use the same words to identify the beginning of such a report. When the broadcast receiver detects these introductory words, the predetermined criteria is satisfied, and a broadcast program containing an information report for recording is known to follow.)
It would have been obvious to one of ordinary skill in the art to use voice recognition to determine a sponsorship credit display segment as taught by Ollis in order to identify specific segments in a broadcast (paragraph [0019]). Further, determining a sponsor display credit is the use of a known technique used to improve similar devices/methods in the same way.

Forbes and Ollis teach the limitations of claim 1, 5, and 7. As per claims 4, 11, and 16:

Forbes further teaches providing time information of the detected sponsorship credit display segment (paragraph [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.)

Forbes and Ollis teach the limitations of claim 1 and 5. As per claims 19 and 20:

Ollis further teaches wherein the related phrase includes a name of a sponsor of the broadcast program (paragraph [0019] According to another preferred embodiment, the broadcast receiver uses voice recognition to identify particular words which introduce particular types of broadcast programs transmitted by radio stations. For instance, traffic reports are often sponsored and therefore are usually introduced using a sponsor's name, and use the same words to identify the beginning of such a report. When the broadcast receiver detects these introductory words, the predetermined criteria is satisfied, and a broadcast program containing an information report for recording is known to follow.)
It would have been obvious to one of ordinary skill in the art to use voice recognition to determine a sponsorship credit display segment as taught by Ollis in order to identify specific segments in a broadcast (paragraph [0019]). Further, determining a sponsor display credit is the use of a known technique used to improve similar devices/methods in the same way.


Claims 2, 8, 9, 6, 12, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al (US 2009/0006193) in view of Ollis et al (US 2005/0008325) in view of Tajima et al (US 2001/0031129)

Forbes and Ollis teach the limitations of claim 1, 5, and 7. As per claims 2, 6, and 14:

The combination does not expressly teach using video signals in combination with the audio to determine segments. 
Tajima teaches estimating the sponsorship credit display segment based on a video signal of the broadcast program, estimating, among segments obtained by a logical sum operation or a logical product operation of the sponsorship credit display segment estimated in the first estimation step and the sponsorship credit display segment estimated in the second estimation step, a segment that continues for at least a predetermined time period as the sponsorship credit display segment (paragraph [0066] And the face image database 5 and the audio database 15 can be combined into one unit, and also the person designating means 4 and the audio designating means 14 can be combined into one unit, and an inquiring object is designated by using a keyboard or a mouse. In this case, a designated voice in a designated period, or a designated face image or a designated object in one frame of the video signal, is designated. This designation can be executed as a logical sum OR, in which only an audio signal is designated or only a video signal is designated separately. Or this designation can be executed as a logical product AND, in which an audio signal and a video signal are added. These designating means makes an inquiring object or an inquiring voice desired by a user display on a display (not shown) and designates the inquiring object or the inquiring voice.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using video signals in combination with the audio to determine segments as taught by Tajima in order to determine desired content (paragraph [0001]). Further the use of such technique is the use of a known technique used to improve similar devices/methods in the same way.

Forbes, Ollis, And Tajima teach the limitations of claims 2, 6, and 14. As per claims 8, 12, 17, and 18:

wherein the estimation period of the related phrase is set according to a position where the related phrase is likely to appear in the announcement of the sponsorship credit display (paragraph [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.)

Forbes, Ollis, And Tajima teach the limitations of claims 2 and 6. As per claims 9 and 13:

Forbes further teaches wherein the detector outputs time information of the detected sponsorship credit display segment (paragraph [0031] The recognition module 122 may sample utterances at set intervals, throughout the digital audio session and so on. For example, the recognition module may use a speech recognition algorithm which samples audio data when a particular client is providing audio, sample at intervals, sample throughout the digital audio event, sample at intervals until a "sponsored" term, or a term included in a database 124 is identified at which point the speech recognition is applied for a period of time (or until a decision is reached as to the applicability of the term) and the like.)


Conclusion

Other prior art not relied upon but considered relevant include:
Baughman et al (US 2019/0313154) – paragraph [0065]
Tsunokawa (US 2008/0285944) – paragraph [0069]
David et al (US 2018/0278999) – paragraph [0035]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688